DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation-in-part of application No. 17/060,058, filed on Sep. 30, 2020.
Acknowledgment is made of Provisional application No. 62/907,959, filed on Sep. 30, 2019.
Claims 1-20 are pending. 


Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a renewable sourced biodegradable polyolefin utensil, classified in A47G 21/04.
II. Claims 17-20, drawn to a method of making a renewable sourced biodegradable polyolefin utensil, classified in C08K 5/0033.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by a different process, such as 3D printing the molten resin to a shape of a utensil. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Loren Pearson on 3/28/2022 a provisional election was made to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LePray et al. (US 2018/0100060).
	Regarding claim 1: LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make articles of disposable utensils [0078] comprising:
	a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. Specifically, green polyethylene or polypropylene is made from a plant based sources such as sugarcane, corn and the like [0006]. A biodegrading agent is a carbohydrate based polymeric material configured to provide other materials with biodegradability [0006] ff. 
Regarding claim 8: LaPray is directed to a renewably sourced biodegradable polyolefin [0047] used to make containers, bottles or cups [0078] comprising:
	a resin being made from a polymerized mixture of a renewably sourced polyolefin and a biodegrading agent. Specifically, green polyethylene or polypropylene is made from a plant based sources such as sugarcane, corn and the like [0006]. A biodegrading agent is a carbohydrate based polymeric material configured to provide other materials with biodegradability [0006] ff. 
	 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 1 above, and further in view of White et al. (US 2017/0095100). 
	Regarding claim 2: Suitable articles made from the composition include utensils (abstract), although LaPray does not elaborate any specific utensil. 
	White is directed to a disposable eating utensil including a fork, knife, spoon, or combination thereof (abstract White), which can be made from biodegradable materials ([0004] White). Figure 5 illustrates a knife blade (equivalent to a tool for contacting food) having a handle 205 said handle connected to said tool. 
	One skilled in the art would have been motivated to have made a knife from the resin composition of LaPray since LaPray already mentions utensils can be made from the composition, and because White teaches the utensils are made with reduced material and enables producers to save money in material costs (abstract White). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a knife from the resin composition of LaPray.
	Regarding claim 3: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a knife blade (Figure 5 White). 
	Regarding claim 4: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a fork having a root and two tines (Figure 4 White).
	Regarding claim 5: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a spoon having a bowl (Figure 8 White).
Regarding claim 6: The combination of LaPray and White suggests a tool that includes the resin of LaPray. White discloses the tool includes a spork having a bowl and two tines (Figure 14 White).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 2 above, and further in view of Shapiro et al (US 2016/0023504). 
Regarding claim 7: LaPray does not mention a stick for contacting food. 
Shapiro is directed to articles of cutlery made from plant or biodegradable resins ([0066] Shapiro). Suitable articles include chopsticks and food picks characterized by a handle and working part joined to the tool and used for consuming or conveying food ([0063] Shapiro) (equivalent to a tool including a stick for contacting food). One skilled in the art would have been motivated to have made chopsticks and food picks from the composition of LaPray since LaPray already mentions utensils, and to make expendable cutlery with enhanced appearance, lower cost, improved safety, and increased structural integrity ([0003] Shapiro). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made chopsticks and food picks from the composition of LaPray.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 8 above, and further in view of Esfahani (US 2017/0095100). 
	Regarding claim 9: Suitable articles made from the composition include plates ([0078]), although LaPray does not elaborate any specific plate.
	Esfahani is directed to a fliptop mateable plate apparatus having a well surface for supporting food and a base for contacting a tabletop (Figure 2A), which can be made of biodegradable materials (col. 7 ll. 34-39 Esgahani). 
One skilled in the art would have been motivated to have made a knife from the resin composition of LaPray since LaPray already mentions plates can be made from the composition, and because Esfahani teaches the plates can be locked together and are easily and optimally both stacked and unstacked (abstract Esfahani). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a plate having a well surface for supporting food and a base for contacting a tabletop from the resin composition of LaPray.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 8 above, and further in view of  Rabinovitch et al. (US 2009/0041910). 
Regarding claim 10: Suitable articles made from the composition include plates, cups or other articles ([0078]), although LaPray does not specifically recite a bowl.
Rabinovitch is directed to a disposable bowl having a concave wall for supporting dog food and a base for contacting a tabletop (Figure 1). One skilled in the art would have been motivated to have made a bowl from the composition of LaPray to make a prepackaged serving of animal food ([0001] Rabinovitch). Therefore, it would have been obvious to one skilled in the art at the time invention was filed to have made a bowl from the composition of LaPray. 
Regarding claim 11: Suitable articles made from the composition include plates, cups or other articles ([0078]), although LaPray does not specifically recite a tray having a top for supporting a further container, a base for contacting a tabletop, and a rim for containing spills on said top.
Rabinovitch is directed to a disposable tray 14 having a top for supporting a further container, a base for contacting a tabletop, and a rim around said top for containing spills on said top (Figures 1 and 3). One skilled in the art would have been motivated to have made a bowl from the composition of LaPray to make a prepackaged serving of animal food ([0001] Rabinovitch). Therefore, it would have been obvious to one skilled in the art at the time invention was filed to have made a bowl from the composition of Lapray. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 8 above, and further in view of Kester et al. (US 6,129,803). 
Regarding claim 12: Suitable articles made from the composition include plates, cups or other articles ([0078]), although LaPray does not specifically recite a pitcher including a bowl for storing a liquid, a spout for pouring the liquid from said bowl, and a handle connected to said bowl for lifting and tilting said bowl.
Kester is directed to a method of making a pitcher including a bowl for storing a liquid, a spout for pouring the liquid from said bowl, and a handle connected to said bowl for lifting and tilting said bowl (Fig 3 Kester), which is made with a polyolefins (col. 3 ll. 7-10 Kester). One skilled in the art would have been motivated to have made a pitcher from the composition of LaPray since it is done with a minimal number of steps and mold costs (col. 1 ll. 65-67 Kester). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a pitcher utilizing the composition of LaPray. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 8 above, and further in view of Tyson et al. (WO 2009/149523). 
Regarding claim 13: LaPray doesn’t mention a cup is a cup including a base for contacting a tabletop, although does disclose a bottle. 
Tyson is directed to a base for tableware and teaches wherein a cup (Fig. 17 showing a cup having side walls 14; Figure 17, Pg. 4, Ln. 2, Fig. 17 showing a cup having side walls 14) including a base for contacting a tabletop (Fig. 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a cup from the composition of Tyson to include wherein said cup is a cup including a base for contacting a tabletop as taught by Tyson for the purpose of incorporating a heat dissipating base into tableware and thereby ensure that the base can be easily implemented (Tyson, p. 6, ll. 2-5). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a cup including a base for contacting a tabletop from the composition of LaPray.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LaPray as applied to claim 1 above, and further in view of Heiberger et al. (
Regarding Claim 14: LaPray mentions an article of a bottle, although doesn’t mention a bottle having a neck with a mouth, said neck being connected to said bowl and being narrower than said bowl, and said mouth allowing liquids to be added to said bowl or removed from said bowl.
Heibergert is directed to a sports bottle closure mechanisms for drinking bottles  and teaches wherein a bottle (bottle 4, Fig. 1) is a bottle (bottle 4) having a neck {bottle neck 20, Fig. 2) with a mouth (open neck 12). said neck (bottle neck 20) being connected to a bowl (inside bottle 4) arid being narrower {as shown in Fig. 2) than said bowl {inside bottle 4). and said mouth (open neck 12) allowing liquids (fluid contents of the bottle, Para. [00251) to be added (a fluid container, Para. [00061) to said bowl (inside bottle 4) or removed (fluid as it is dispensed, Para. [0025]) from said bowl (inside bottle 4 ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the bottle of Heibergert for the purpose of providing an
improved squeezable plastic water bottle and thereby ensure that the bottle can receive a cap to close the bottle (Product Architects. Para. [0007]).
Regarding Claim 15: Heibergert is in the art of closure mechanisms for drinking bottles (Para. [0002]) and teaches further comprising a cap (cap
structure 2, Fig. 2) being removable connected (through mating features 18) to a neck (bottle neck 20) and closing (as shown in Fig. 2) a mouth (open neck 12).
Regarding Claim 16: Heibergert discloses a bowl (inside bottle 4, Fig.
2) is flexible (a squeezable plastic water bottle 4, Para. (0024]); and a cap (cap structure 2) has a nozzle (at nozzle valve 8) for ejecting
(fluid as it is dispensed, Para. [0025]) a liquid (fluid contents of the bottle, Para. [0025]) therethrough when said bowl (inside bottle 4) is squeezed (dispensed from the squeezable plastic water bottle 4, Para. [0025]).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 17/060,058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
An amendment to incorporate claim 19 of copending 17/060,058 into claim 1 arrives at claim 8 of the present invention in an obviousness type manner. In other words, claim 19 of copending claims a gelato tray, which is a vessel for holding food as recited in claim 8 of the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764